Citation Nr: 1432356	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for an eye condition, to include rod cone retinopathy.


REPRESENTATION

Appellant represented by:	Joseph Davis, Agent 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to July 1977 and from September 1980 to September 1983, and September 1986 to September 1990. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from October 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  The Indianapolis, Indiana RO currently has jurisdiction of the claim.  

The Board remanded this matter in March 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an eye condition, to include rod cone retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right knee condition, to include as secondary to a service-connected back disability have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in February and July 2009 letters.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran has not undergone a VA examination with respect to his service connection claim for a right knee condition.  Pursuant to the Board's March 2014 remand, the RO scheduled the Veteran for a VA examination to determine the nature and etiology of his right knee condition, to include as secondary to his service-connected back disability.  However, the Veteran failed to appear for the examination.  When an examination is required to grant the benefit sought, and a claimant fails to report for the examination scheduled in conjunction with an original compensation claim, and does so without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

The Veteran has not shown good cause for his failure to appear at the scheduled VA examination.  The July 2009 notice letter notified the Veteran of the consequences of failure to report to a VA examination.  The RO issued a supplemental statement of the case (SSOC) in May 2014 which referenced his failure to report for a VA examination.  The SSOC has not been returned as undeliverable, thus the Veteran and his agent are presumed to have received this notification.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the presumption of regularity of the administrative process applies to notices mailed by the VA)).  To date, the Veteran has not responded to the SSOC, provided a reason for his failure to appear, or otherwise indicated a willingness to report for an additional examination.  Thus, the Board finds that "good cause" has not been shown and may proceed with adjudicating the Veteran's claim based on the evidence of record. 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran claims that his right knee condition is secondary to his service-connected back disability.  Although the Veteran seeks service connection on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct basis also.

The Veteran's service treatment records reveal no complaints, treatment or diagnosis of a right knee condition.  During his February 1976 enlistment examination and August 1990 examination, the Veteran did not report any problems with his right knee.  Further, on February 1976 and January 1984 Reports of Medical History, the Veteran answered "no" to whether he "ever had or have you now" any swollen or painful joints or a "trick" or locked knee.  Clinical evaluations conducted throughout service (February 1976, July 1977, September 1980, November 1983, August 1983, January 1984, May 1986, March 1988, and August 1990) also reveal no abnormalities in the lower extremities or in the musculoskeletal system.  The Veteran complained of swollen or painful joints on July 1977 and August 1990 Reports of Medical History; however, there is no indication that the pain or swelling was related to his right knee. 

The Veteran was seen by a VA nurse practitioner in March 2009, where he complained of intermittent popping of the right knee.  On examination, the Veteran's joints were normal in appearance and there was no evidence of swelling, erythema or edema.  The Veteran also displayed a full range of motion.  However, mild crepitus was observed bilaterally. 

The Veteran was also seen by a VA provider in June 2009, where he continued to complain of right knee pain.  VA treatment records from March 2011 and June 2012 list chronic "bad knee" under the Veteran's "other health problems." 

The Veteran was afforded a VA examination in December 2012 in connection with the claim for increased rating for his back.  At that examination, the examiner noted normal knee strength in extension, normal sensory examination and the lack of any signs of radiculopathy or radicular pain.  

The Board remanded this matter in March 2014 for a VA examination to determine the current nature and likely etiology of the Veteran's right knee condition, including whether it is secondary to his service-connected back condition.  However, the Veteran failed to appear for the examination.  Generally, when an examination is required to grant the benefit sought, and a claimant fails to report for the examination scheduled in conjunction with an original compensation claim, and does so without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Based on the evidence of record, the Board finds that service connection is not warranted.  The Veteran claims that his right knee pain is related to his service-connected back disability.  His service treatment records are silent for any complaints, treatment, or a diagnosis of a right knee condition.  Although the Veteran complained of joint pain or swelling in service, there is no indication that such symptoms were related to his right knee.  Clinical evaluations in service also do not reveal any abnormalities in the Veteran's lower extremities or musculoskeletal system.  Furthermore, the Veteran's post-service treatment records do not attribute a right knee condition to any in-service, injury or event.  VA treatment records from March 2009 to June 2012 merely note knee pain, without a specific diagnosis.  The December 2012 VA examination included that examiner's finding that there was no radiculopathy or radicular pain.  

There is no evidence that the Veteran has a right knee disability.  The record does not contain a diagnosis of a knee disability or an opinion from a VA provider or any other medical professional that links a knee condition to service or a service-connected disability.  The Veteran has previously worked as a licensed registered nurse and thus would be competent to provide a medical opinion.  However, his assertions, while competent and credible, have been limited to having knee "pain" since service.  

A claim based on "pain alone" fails when there is no sufficient factual showing that the pain derives from an in-service disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no evidence of a current disability and no competent evidence of a connection to service or a service-connected disability.  The purpose of the March 2014 remand was to obtain an examination that may have provided additional information to decide the claim.  

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a right knee condition, to include as secondary to a service-connected back disability must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee condition, to include as secondary to the service-connected back disability, is denied.


REMAND

Further development is needed prior to adjudicating the Veteran's service connection claim for an eye condition, to include rod cone retinopathy.  

The Veteran asserts that his eye condition is related to service.  Specifically that his eye condition was caused by an in-service head injury and that symptoms of retinopathy began in service.  Pursuant to the Board's March 2014 remand, an addendum opinion was obtained in April 2014 to determine whether the Veteran's in-service head injury or in-service symptoms are related to his current eye condition.  The VA examiner opined that the Veteran has rod cone dystrophy, which is congenital, and therefore, not caused by service.  

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). 

The record does not indicate whether the Veteran's condition is a congenital "disease" or "defect" for VA compensation purposes.  In the April 2014 opinion, the examiner appeared to use the terms interchangeably and characterized the Veteran's eye disability as a disease, defect and disorder.  It is also unclear whether the Veteran's condition pre-existed service.  The February 1976 enlistment examination does not reveal a diagnosis or reference to rod cone retinopathy.   

As such, an addendum opinion should be obtained to determine the current nature of the Veteran's eye condition, to include whether any eye condition is a congenital or developmental defect or disease, and if so, whether there was a superimposed injury or disease in active duty that resulted in additional eye disability.  Furthermore, if the condition is a disease, the examiner should state whether there is clear and unmistakable evidence that this disease pre-existed active service and if so, whether there is clear and unmistakable evidence that it was not aggravated during service or that any increase was due to the natural progress.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the addendum opinion in April 2014 to determine the nature and etiology of his eye condition, to include rod cone retinopathy.  The claims file and copies of all pertinent records must be made available to the designated examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Is the Veteran's bilateral eye disability a congenital defect or a congenital disease? 

The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(b) If it is determined this condition is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's contentions that he sustained a head injury in-service. 

(c) If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an eye disease that existed prior to his entry onto active duty?

(d) If the answer to (c) is no, does the evidence of record clearly and unmistakably show that the preexisting eye disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease? Please identify any such evidence with specificity.

(e) If the answer to either (c) or (d) is no, is it at least as likely as not that the Veteran's eye disease had its onset in service?

(f) If the Veteran's currently is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to service.   The examiner should address the Veteran's contentions that he sustained a head injury in-service

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished with a supplemental statement of the case and provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


